Citation Nr: 0315844	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability as secondary to service-connected status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine.

2.  Entitlement to an increased rating for service-connected 
status post compression fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral spine, currently 
rated as 50 percent disabling. 

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1966 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

Additionally, although a VA examination and some medical 
etiology opinions were provided in this case, the Board finds 
that additional medical opinion is needed in this case in 
order to substantiate the veteran's claims on appeal.   

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran whether 
he has received any medical treatment other 
than that reflected by the treatment notes 
from a VA Medical Center that he submitted 
in October 2002.  Ask him to identify any 
additional VA and non-VA health care 
providers that have treated the veteran for 
the thoracic spine (and lumbar spine) and 
cervical spine during the period of 
February 2001 to the present.  Obtain 
records from each health care provider the 
veteran identifies.

2.  The RO should contact the VA examiner 
who conducted the December 16, 2002 VA 
spine examination, provide that VA examiner 
with the claims file, and request the VA 
examiner to review the relevant documents 
in the claims file.  Ask the VA examiner, 
following review of the relevant documents 
in the claims file, to supplement his 
earlier December 2002 report and medical 
opinions reflected in that report by 
answering the questions/opinion requests 
below, and to indicate in writing that such 
a review of the relevant documents in the 
claims file has been conducted. 
Alternatively, if the VA examiner who 
conducted the December 2002 examination and 
made a report is unavailable, the RO should 
make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded another VA orthopedic examination 
to determine whether the veteran's non-
service-connected cervical spine disability 
is etiologically related to (either caused 
or aggravated by) his service-connected 
thoracic/lumbar back disability (status 
post compression fracture of T12-L1 
vertebrae with degenerative arthritis of 
the lumbosacral spine), and to determine 
whether the veteran's service-connected 
thoracic/lumbar spine disability alone 
renders him unable to obtain or maintain 
gainful employment.  Send the claims folder 
to the examiner for review.  Request the 
examiner to do the following:   Please 
examine the veteran to determine whether 
the veteran's non-service-connected 
cervical spine disability is etiologically 
related to (either caused or aggravated by) 
his service-connected thoracic/lumbar spine 
disability (status post compression 
fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral 
spine), and to determine whether the 
veteran's service-connected thoracic/lumbar 
spine disability alone renders him unable 
to obtain or maintain gainful employment.  
You should review the relevant documents in 
the claims file and indicate in writing 
that such review has been conducted in 
conjunction with the examination.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by you should be 
conducted.  After examination of the 
veteran, you should render a current 
diagnosis.  

The examiner or reviewing physician should 
offer the following opinions:
a)	Is it at least as likely as not that the 
veteran's cervical spine disability is 
etiologically related to (either caused 
or aggravated by) the veteran's service-
connected thoracic/lumbar spine 
disability?  
b)	Is it at least as likely as not that the 
veteran's cervical spine disability is 
etiologically caused or aggravated by 


c)	scoliotic curve of the thoracic/lumbar 
spine?  Please comment on the April 1995 
private physical therapy opinion 
regarding the relationship between the 
veteran's low back disability with 
scoliotic curve and cervical spine 
disability.  
d)	What is the impact of the veteran's 
service-connected thoracic/lumbar spine 
disability on the ability to obtain and 
maintain substantially gainful 
employment, in light of the veteran's 
recorded medical, educational, and 
vocational history?  
e)	Is it at least as likely as not that the 
veteran's service-connected 
thoracic/lumbar spine disability alone 
renders him unable to obtain or maintain 
substantially gainful employment?  Please 
comment on the February 2001 VA attending 
physician's opinion regarding the 
veteran's employability.  You should 
express opinions as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disability, as distinguished from his 
non-service-connected disorders, without 
regard to the age of the veteran.  (If 
your etiology opinion above is that the 
veteran's service-connected 
thoracic/lumbar spine disability caused 
or aggravated his cervical spine 
disability, then include the cervical 
spine disability in all opinions 
regarding employability).  You should 
provide a complete rationale for all 
conclusions and opinions.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include with regard to notice to the 
veteran of the one year period for receipt 
of additional evidence.  See also 38 C.F.R. 
§ 3.159 (2002).

4.  After completion of the above and any 
other development deemed necessary, the RO 
should again adjudicate the veteran's 
claims on appeal.  If the determination of 
any claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and should be given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion, either factual or legal, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


